Filed 9/16/21 P. v. McGee CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E073755

v.                                                                       (Super.Ct.No. FVI19001362)

CHRISTOPHER McGEE,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Cara D. Hutson,

Judge. Affirmed.

         Kevin Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.

Sevidal, Susan Elizabeth Miller and Britton B. Lacy, Deputy Attorneys General, for

Plaintiff and Respondent.




                                                             1
                                     I. INTRODUCTION

       Defendant and appellant Christopher McGee was convicted by a jury of residential

burglary (Pen. Code, § 459)1 and, in a bifurcated proceeding, the same jury found true a

special allegation that defendant also suffered a prior strike conviction (§§ 1170.12,

subd. (a), 667, subds. (b)-(i)). Defendant was sentenced to 12 years in state prison,

representing the upper term of six years for the violation of section 459, doubled as a

result of the true finding that he suffered a prior strike.

       On appeal, defendant argues: (1) the trial court abused its discretion in admitting

surveillance video evidence without a proper foundation, and (2) the trial court erred in

denying his request to instruct the jury that it could not consider evidence from the trial of

his current offense when determining whether he suffered a prior strike conviction. We

find no abuse of discretion with respect to the trial court’s evidentiary rulings and no

instructional error. Further, even assuming error, we conclude defendant has not shown

prejudice warranting reversal.

                        II. FACTS AND PROCDURAL HISTORY

A. Facts and Charges

       On April 29, 2019, M.U. returned home in the evening, discovered that the sliding

door to her living room had been unlocked, and further discovered items missing from

her home. One of the missing items was a video game console. M.U. reported the




       1   Undesignated statutory references are to the Penal Code.


                                                2
incident to law enforcement officers, who eventually traced the serial number from her

video game console to a pawn shop.

       The pawn shop’s records indicated M.U.’s video game console had been brought

to the shop by defendant the same day M.U. discovered it was missing. The receipt for

the item listed defendant’s address and bore a signature that matched the signature

corresponding with defendant’s state identification card in the state database.

Additionally, the pawn shop manager had taken a photograph of defendant and a

photograph of defendant’s state identification card as part of the transaction involving the

video game console.

       In a first amended information, defendant was charged with one count of first

degree burglary (§ 459, count 1) and one count of receiving stolen property (§ 496,

subd. (a), count 2). The information further alleged defendant had suffered a prior

conviction for robbery (§ 211) in 2008, qualifying as a prior serious felony under sections

1170.12, subdivisions (a) through (d) and 667, subdivisions (b) through (i).

B. Bifurcation of Trial on the Prior Strike Offense

       Prior to trial, defendant moved to bifurcate his trial on the issue of whether he

suffered a prior conviction, and the trial court granted the motion. Following this ruling,

defendant also requested the trial court exclude any evidence of prior convictions for the

purpose of impeachment, should he choose to testify in his own defense during his trial

on the current offenses.

       In the ensuing colloquy, the prosecutor confirmed that the only conviction the

People would use for impeachment would be the same conviction alleged in the


                                             3
information in support of the strike allegation. Defendant conceded that the prior

conviction was generally admissible because it involved a crime of moral turpitude but

argued the conviction was “old” and should be excluded under Evidence Code section

352. Defendant further acknowledged that “if he were to know that he’s going to be

impeached with a 2008 conviction, he would be less inclined to testify” in his own

defense. The trial court ruled that the evidence of the prior conviction could not be used

in the People’s case-in-chief, but it could be presented to impeach defendant if he took

the stand to testify.

C. Relevant Evidence at Trial Related to Surveillance Videos

       M.U. testified that, following the incident, she had contacted her neighbors to see

if any of them had surveillance video of the incident; a surveillance video was provided

to her by the neighbor living in the residence next to M.U.’s; she was familiar with that

neighbor’s residence; and she had reviewed that video prior to providing it to law

enforcement. The trial court allowed the video to be published to the jury over

defendant’s objection.

       The surveillance video depicted an adult male who appeared to have long hair and

a short goatee, wearing a black hooded sweatshirt. One excerpt taken from the video

depicted the man walking across the front of the neighbor’s residence in the direction of

M.U.’s home, and a second excerpt taken from the video depicted the same man walking

back in the direction he originally came, while carrying bags and items. Following

publication, M.U. confirmed the video was a fair and accurate depiction of the

surveillance footage she reviewed prior to turning it over to law enforcement.


                                             4
       M.U. further testified that she received two additional surveillance videos from

other neighbors following a further inquiry. Each of those videos were time stamped and

depicted a man wearing a black sweatshirt, walking up to the front door of a residence,

and either knocking on the door or looking into a front window. In one of the videos, the

man appeared to quickly step behind a pillar at the sound of a vehicle passing on the

street. M.U. testified she was familiar with each of areas depicted in the videos,

describing one residence as being a half mile from her home and describing the second as

being in a nearby neighborhood, slightly less than two miles away from her home. The

trial court permitted both of these videos to be published to the jury over defendant’s

objections.

       All of the videos were ultimately admitted into evidence.

D. Testimony of Defendant

       Defendant elected to testify in his own defense against the advice of counsel.

Prior to defendant’s taking the stand, defense counsel specifically acknowledged that

defendant could be impeached with the record of his prior conviction alleged in the

information as the basis of his prior strike offense, but he stated: “I don’t think we’re

going to get into a situation where [defendant] denies that existence.” Defendant took the

stand and denied ever entering M.U.’s home on April 29, 2019. Upon being asked by his

own counsel, defendant admitted pleading no contest to a robbery in 2008.

       On cross-examination, defendant further admitted that the 2008 charges involved

the use of a firearm. When asked how he came into possession of property belonging to

M.U., defendant stated: “I never received any property from nobody’s home.”


                                              5
Defendant denied ever visiting the pawn shop where M.U.’s video game console was

discovered; had no explanation for how the pawn shop would have obtained a copy of his

state identification card; and claimed he did not provide his signature to the pawn shop.

E. Bifurcated Trial, Verdict, and Sentencing

       The jury found defendant guilty on the residential burglary charge in count 1.

(§ 459.)2

       Following this verdict, the matter proceeded to trial on the prior strike allegation,

with the People presenting: a copy of the felony complaint related to the prior

conviction, a fingerprint identification card, a booking photograph of defendant, the

written plea agreement related to the prior conviction, the minute order indicating

acceptance of defendant’s plea and sentence, the abstract of judgment related to the prior

conviction, and a record of defendant’s chronological movement history within the prison

system from 2008 through 2013. The People also called a deputy district attorney as a

witness to explain these documents. Defendant presented no additional evidence in his

defense.




       2 During trial, the prosecution requested, and the trial court granted, a dismissal of
count 2. (§ 496, subd. (a).)


                                              6
       The trial court instructed the jury with CALCRIM No. 3101,3 but it declined

defendant’s request to give the optional bracketed portion of the instruction.4 The jury

found true the allegation that defendant had suffered a prior strike conviction as alleged.

       The trial court sentenced defendant to 12 years in state prison, representing the

upper term of six years for the robbery, doubled to 12 years as a result of the true finding

on the strike allegation.

                                    III. DISCUSSION

A. The Trial Court Did Not Abuse Its Discretion in Admitting Video Surveillance

Evidence

       On appeal, defendant argues the trial court erred in admitting the surveillance

videos into evidence because the videos lacked adequate foundation. We find no abuse

of discretion with respect to the trial court’s evidentiary rulings and no prejudice

warranting reversal.




       3  CALCRIM 3101 states: “The People have alleged that the defendant was
previously convicted of another crime. It has already been determined that the defendant
is the person named in [the exhibits]. You must decide whether the evidence proves that
the defendant was convicted of the alleged crime. . . . You may not return a finding that
the alleged conviction has or has not been proved unless all 12 of you agree on that
finding.”

       4The bracketed portion of CALCRIM 3101 states: “In deciding whether the
People have proved the allegation[s], consider only the evidence presented in this
proceeding. Do not consider your verdict or any evidence from the earlier part of the
trial.”


                                              7
       1. The Trial Court Did Not Abuse Its Discretion in Admitting the Surveillance

Videos

       “The general principles guiding the admissibility of photographic evidence over an

objection that the evidence has not been properly authenticated were . . . addressed by our

Supreme Court in [People v. Goldsmith (2014) 59 Cal.4th 258]. ‘A photograph or video

recording is typically authenticated by showing it is a fair and accurate representation of

the scene depicted. [Citations.]’ [Citations.] This foundation may—but need not be—

supplied by the photographer or by a person who witnessed the event being recorded; in

addition, authentication ‘may be supplied by other witness testimony, circumstantial

evidence, content and location’ and ‘also may be established “by any other means

provided by law” [citation], including a statutory presumption.’ ” (In re K.B. (2015)

238 Cal.App.4th 989, 994-995, fn. omitted.)

       As our Supreme Court has explained, “As with other writings, the proof that is

necessary to authenticate a photograph or video recording varies with the nature of the

evidence that the photograph or video recording is being offered to prove and with the

degree of possibility of error. [Citation.] The first step is to determine the purpose for

which the evidence is being offered. The purpose of the evidence will determine what

must be shown for authentication, which may vary from case to case. [Citation.] The

foundation requires that there be sufficient evidence for a trier of fact to find that the

writing is what it purports to be, i.e., that it is genuine for the purpose offered. [Citation.]

Essentially, what is necessary is a prima facie case. ‘As long as the evidence would

support a finding of authenticity, the writing is admissible. The fact conflicting


                                               8
inferences can be drawn regarding authenticity goes to the document’s weight as

evidence, not its admissibility.’ ” (People v. Goldsmith (2014) 59 Cal.4th 258, 267.)

       “We review the trial court’s determination that adequate foundation was laid for

abuse of discretion.” (People v. Peterson (2020) 10 Cal.5th 409, 447.) In the context of

a challenge based upon inadequate foundation, if substantial evidence supports each

foundational element, the decision to admit such evidence will be upheld. (Ibid.)

       Here, the relevance of the videos was fairly limited. None of the videos depicted

the burglary or even the residence where the burglary occurred. Instead, they each

depicted a man—who presumably bore some similarity to defendant—in the general

neighborhood and on the same street where the burglary occurred at or around the time of

the burglary. As acknowledged by defendant on appeal, the relevance of these videos

was only to show defendant might have been physically at the scene or in the

neighborhood of M.U.’s home. Given this limited purpose, the proof necessary to

authenticate these videos was relatively low.

       Since the evidence was being offered only to show the defendant may have been at

or near a specified location around the time of the incident, it was sufficient that a witness

with personal knowledge testify that the videos accurately depicted the locations they

purported to depict around the time of the burglary. M.U. provided such testimony in this

case. M.U. testified that she was personally familiar with the physical locations depicted

in each video, and that the videos accurately depicted those locations. She further

testified that she obtained one video within a day of the burglary and the other two videos

within a week of the burglary. M.U.’s testimony was sufficient to make a prima facie


                                              9
showing that the videos depicted events in her neighborhood, and on her street, around

the time of the burglary.

       Defendant argues that the foundation for the videos was inadequate because the

time stamps in the videos were incorrect, the videos may have been edited, and the

neighbors who provided the videos were not called as witnesses. These arguments are

misplaced, as they go to the weight of the evidence—not its admissibility. Defendant

was free to argue that the videos should be disregarded as unreliable for any of these

reasons. Likewise, defendant was free to argue that he was not the man depicted in the

videos. (See People v. Leon (2015) 61 Cal.4th 569, 601 [“[B]ecause the surveillance

video was played for the jury, jurors could make up their own minds about whether the

person shown was defendant.”].) However, if the jury chose to believe M.U.’s testimony,

the jury could reasonably conclude that the videos were authentic, which is all that is

required to supply foundation for the admissibility of the videos.

       Because the video evidence in this case was offered for the purpose of establishing

defendant was at or near the physical location where the crime occurred; a witness

testified the videos had been obtained shortly after the crime occurred; and a witness with

personal knowledge of the physical locations depicted in the videos testified to the

accuracy of the videos in that regard, we find no error in the trial court’s decision to

admit the videos as evidence.




                                             10
       2. Even If the Trial Court Had Erred, Admission of the Video Evidence Was

Harmless

       Additionally, even assuming defendant had shown the trial court erred in

admitting the surveillance videos at issue, defendant has not shown prejudice warranting

reversal.

       Generally, claims regarding the erroneous admission of evidence are subject to the

standard of review for claims of state law error under People v. Watson (1956)

46 Cal.2d 818. (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 76.) “ ‘[T]he

Watson test for harmless error “focuses not on what a reasonable jury could do, but what

such a jury is likely to have done in the absence of the error under consideration. In

making that evaluation, an appellate court may consider, among other things, whether the

evidence supporting the existing judgment is so relatively strong, and the evidence

supporting a different outcome is so comparatively weak, that there is no reasonable

probability the error of which the defendant complains affected the result.” ’ ” (People v.

Winkler (2020) 56 Cal.App.5th 1102, 1164.)

       Here, the evidence linking defendant to the burglary of M.U.’s home was so

relatively strong that we conclude there is no reasonable probability the jury would have

reached a different outcome even if the video surveillance evidence had been excluded.

The video game console taken from M.U.’s home was specifically traced to a pawn shop

using its serial number. The pawn shop’s records indicated the video game console had

been brought to the shop by defendant the very day it was taken from M.U.’s home.

Further, the pawn shop’s records related to the video game console included a photograph


                                            11
of defendant, a photograph of his state identification card, and documents containing

defendant’s personal information and signature. Defendant’s possession of M.U.’s game

console on the very day it was taken from M.U.’s home is strong evidence of guilt. (See

People v. Anderson (1989) 210 Cal.App.3d 414, 426 [“possession of recently stolen

property is so incriminating that a jury is entitled to infer guilty knowledge and find guilt

if there is even slight corroborating evidence”]; see also People v. McFarland (1962)

58 Cal.2d 748, 754-755 [same].)

       Defendant’s argument that his possession of stolen property was not enough to

support a finding of guilt in this case because the only corroborating evidence was the

video surveillance is unavailing. The video surveillance evidence was not the only

corroborating evidence before the jury. As numerous cases have recognized, the

defendant’s inability to explain how possession of stolen property may have been

honestly obtained can itself constitute corroborating evidence of guilt. (See People v.

Citrino (1956) 46 Cal.2d 284, 288-289 [Inconsistencies or doubts raised by the

defendant’s own testimony may constitute sufficient corroborating evidence to support a

robbery conviction.]; People v. Weems (1961) 197 Cal.App.2d 405, 409-410 [“While

possession of recently stolen property is not sufficient, standing alone, to connect a

defendant with a burglary, such possession is a circumstance tending to show guilt”; and

the defendant’s “[f]alse statements concerning material facts are sufficient to provide

necessary corroborating evidence.”]; People v. Clark (1968) 268 Cal.App.2d 293, 295-

296 [“Conflicting or evasive statements are sufficient corroboration, even though slight,

to sustain a conviction”; and such statements “tending to prove guilt provide[] valid


                                             12
circumstantial proof of burglary.”]; People v. Anderson (2007) 152 Cal.App.4th 919, 948

[“[T]he lack of an explanation for possession is one type of corroborating evidence

sufficient to support a conviction.”].)

       Here, defendant testified in his own defense, and he was unable to provide any

explanation as to how he came into the possession of M.U.’s property or how the pawn

shop where the property was discovered managed to obtain such detailed records

identifying defendant as the man who pawned the property. Thus, contrary to

defendant’s claim on appeal, the video surveillance evidence was not necessary to

support a conviction for robbery in this case.

       The evidence before the jury suggesting defendant’s guilt was strong, even in the

absence of the video surveillance evidence defendant complains of on appeal. In fact,

defendant’s possession and pawning of the property taken from M.U.’s home on the very

day it was taken, and his inability to provide any honest explanation as to how he came

into the possession of the property is evidence of guilt far stronger than any inference

provided by the videos. Thus, we do not believe defendant has shown a reasonable

probability he would have obtained a more favorable outcome, even if the video evidence

had been excluded.

B. The Trial Court Did Not Err in Refusing Defendant’s Requested Instruction

       Defendant also argues on appeal that the trial court erred in refusing to give the

bracketed portion of CALCRIM No. 3101 when instructing the jury during the bifurcated

trial on the truth of defendant’s prior strike conviction. The bracketed portion of

CALCRIM No. 3101 provides a limiting instruction to the jury to disregard evidence


                                             13
presented during the trial on defendant’s current offense when determining the truth of a

prior conviction in a bifurcated proceeding. (CALCRIM No. 3101.) Notably, there is no

similar suggested limiting instruction when the truth of a prior conviction allegation is

tried together with the current offense. (CALCRIM No. 3100.) Because defendant was

no longer entitled to a bifurcated trial on the issue of his prior offense at the time that he

requested the trial court give the bracketed portion of CALCRIM 3101, we find no error

in the trial court’s refusal to give the bracketed portion of this instruction.

        1. Suggested Limiting Instructions Are Not Required Where the Purpose for

Those Instructions Are Not Present in the Case

        “A claim of instructional error is reviewed de novo. [Citation.] An appellate court

reviews the wording of a jury instruction de novo and assesses whether the instruction

accurately states the law. [Citation.] In reviewing a claim of instructional error, the court

must consider whether there is a reasonable likelihood that the trial court’s instructions

caused the jury to misapply the law in violation of the Constitution. [Citations.] The

challenged instruction is viewed ‘in the context of the instructions as a whole and the trial

record to determine whether there is a reasonable likelihood the jury applied the

instruction in an impermissible manner.’ ” (People v. Mitchell (2019) 7 Cal.5th 561,

579.)

        Here, there is no likelihood the trial court’s refusal to give the bracketed portion of

CALCRIM No. 3101 caused the jury to misapply the law. The trial court initially

granted defendant’s motion to bifurcate the trial on the truth of his prior conviction when

it was unclear whether defendant would choose to testify in his own defense. However,


                                               14
during the trial of the current offense, defendant chose to testify against the advice of

counsel, and he further voluntarily admitted to suffering the very conviction alleged as

the basis of his prior strike offense, even before being cross-examined.

       Once defendant chose to testify, he was no longer entitled to a bifurcated trial on

the issue of his prior conviction. As our Supreme Court has explained, the intent of a

bifurcated trial is to protect against the prejudice a defendant may experience by having

the jury hear “ ‘evidence that involves crimes other than those for which a defendant is

being tried.’ ” (People v. Calderon (1994) 9 Cal.4th 69, 75.) However, “when it is

clear . . . that the defendant will testify and be impeached with evidence of the prior

conviction [citation], denial of a request for a bifurcated trial generally would not expose

the jury to any additional prejudicial evidence concerning the defendant.” (Id. at p. 78;

see People v. Burch (2007) 148 Cal.App.4th 862, 867 [trial court within its discretion to

condition bifurcation on whether defendant chooses to testify].)

       Because defendant ultimately chose to testify and disclose the fact of his prior

conviction to the jury, there is no possibility that the trial court’s refusal to give the

bracketed portion of CALCRIM No. 3101 caused the jury to misapply the law in this

case. The suggested instructions are intended to guide the jury in situations in which

bifurcation is necessitated to avoid potential prejudice posed by exposure to a specific

type of evidence. However, where the very purpose of the trial court’s initial bifurcation

order is obviated by defendant’s own decision to testify, defendant is no longer entitled to

a bifurcated trial, and any anticipated prejudice these instructions were intended to

address is no longer present. That the trial court proceeded to have the issue tried in a


                                               15
bifurcated proceeding does not change the fact that the prejudice the bifurcation was

intended to address was no longer present. There is no error in failing to give an

instruction that “states a principle of law not applicable to the case” (People v. Elder

(2017) 11 Cal.App.5th 123, 135), and the trial court did not err in refusing to give an

inapplicable instruction in this instance.

       2. Defendant’s Authorities Are Misplaced

       On appeal, defendant claims the bracketed portion of CALCRIM No. 3101 is

mandated by “a long line of cases extending back nearly a century,” citing principally to

People v. Carrow (1929) 207 Cal. 366 (Carrow) as a “seminal case” on this issue.

However, a closer examination of defendant’s authorities does not support this

conclusion.

       In Carrow, the Supreme Court stated: “[W]hile a defendant taking the witness-

stand may be asked if he has been convicted of a felony, that question goes only to his

credibility and this rule would exclude the testimony of defendant in this case so far as




                                             16
the issue of prior conviction is concerned.” (Carrow, supra, 207 Cal. at p. 369.)5

However, the issue raised in Carrow was the sufficiency of the evidence to support a true

finding that defendant had suffered a prior conviction—not the admissibility of evidence

or a claim of instructional error.6 Given this context, it is not surprising that almost every

published decision relied upon by defendant involves a challenge to the sufficiency of the

evidence to support a true finding on prior conviction allegations. (See People v. Batwin

(1953) 120 Cal.App.2d 825, 828; People v. Hamm (1956) 145 Cal.App.2d 242, 244; and

People v. Coleman (1962) 209 Cal.App.2d 199, 200-201.) As summarized in People v.

Luckett (1969) 1 Cal.App.3d 248, these decisions stand for the proposition that the



       5   The Supreme Court did not actually engage in any analysis in making this
statement but instead cited to People v. Johnson (1881) 57 Cal. 571. (Carrow, supra,
207 Cal. at p. 369.) In turn, People v. Johnson involved a defendant who admitted
allegations he had suffered a prior conviction at the time of his arraignment, elected to
testify in his own defense on the current charges, and was asked whether he suffered a
prior conviction in cross-examination. (Johnson, at p. 571.) On appeal, the defendant
argued the trial court erred in permitting the question because his prior admission
removed the issue of his prior conviction from the issues to be tried. The Supreme Court
found no error, reasoning that the defendant’s prior conviction was still relevant on the
issue of his credibility; and, it was in this context that the Supreme Court stated: “The
question as to previous conviction is only permitted to go to the credibility of the
witness.” (Id. at p. 574.)

       6  We observe that on two occasions, defendant provides a partial quotation to
Carrow stating, “ ‘the jury should have been so instructed,’ ” to argue the opinion sets
forth a rule of evidence implicating jury instructions. However, the phrase appears as
follows: “[Defendant] contends upon appeal . . . that this latter question and answer
should have gone only to the credibility of the witness and that it was incompetent upon
any other issue and that the jury should have been so instructed.” (Carrow, supra,
207 Cal. at p. 368.) Thus, in context, the statement was made only to summarize the
argument of a party on appeal. It appears nowhere else in the opinion and is not part of
the Supreme Court’s reasoning leading to its disposition in the case.


                                             17
prosecution must present evidence other than the defendant’s admission during cross-

examination in order to prove a prior conviction. (Id. at p. 252, fn. 2.)

       The prosecution in this case did not rely solely on defendant’s admission to prove

the prior conviction allegations; and, on appeal, defendant has not challenged the

sufficiency of the evidence to support the jury’s true finding on this issue. Thus, Carrow

and its progeny have little, if any, application to this case. The fact that these cases

express the view that a defendant’s testimony on cross-examination is not sufficient on its

own to establish proof of a prior conviction does not translate into a rule that such

testimony constitutes inadmissible evidence.7

       In contrast, more recent authorities have considered the precise question presented

by defendant in this appeal and have rejected the argument raised by defendant here. In

People v. Elmore (1990) 225 Cal.App.3d 953, the First District Court of Appeal held that

the trial court could properly consider a defendant’s testimony during the trial on his

current offense to determine the truth of enhancement allegations in a bifurcated

proceeding, concluding that there is “no authority to support [the] claim that evidence

from the trial on the underlying offense cannot be considered at the trial on the

subsequent enhancement allegations. To preclude the court from considering evidence



       7  Our independent research has disclosed only one published decision citing to
Carrow, supra, 207 Cal. 366, when considering the admissibility of evidence and, even
then, it does so for the uncontroversial proposition that evidence of a prior conviction
may be admissible for impeachment purposes. (People v. Cruz (1978) 83 Cal.App.3d
308, 330.) We have not found any published decisions that have cited to Carrow in the
four decades since People v. Cruz.


                                              18
properly before it during another part of the trial would be unnecessarily rigid and would

hamper rather than further the interests of justice.” (Id., at p. 957.)

       Likewise, in People v. Harris (1992) 8 Cal.App.4th 104, the Fifth District Court of

Appeal explicitly held that a defendant’s guilt phase admission could properly be used to

prove the truth of a prior conviction in a bifurcated enhancement phase. (Id. at pp. 106-

109.) The Court of Appeal explained that: “Bifurcating the trial does not create two

separate actions. Rather, severable issues within one proceeding are determined

separately to avoid unnecessary prejudice to the defendant. [Citation.] Thus, the

defendant is not placed in a situation where his decision to testify in one proceeding has

an effect on a separate collateral proceeding. Rather, when he waives his privilege

against self-incrimination by testifying in the guilty phase of the trial, that privilege is

waived for the sentencing phase as well.” (Id. at p. 108.) The situation is “closely

analogous to the general evidentiary rule that a defendant’s testimony at a former trial is

admissible in evidence against him at a later trial. . . . [¶] . . . [O]nce [the] defendant

decided to testify and waive his privilege against self-incrimination, his testimony was

admissible against him to prove the prior conviction allegations.” (Id. at pp. 108-109.)

       In perhaps a more extreme example, the Court of Appeal in People v. Reyes

(1962) 206 Cal.App.2d 337, concluded that a trial court’s error in prematurely dismissing

the jury prior to holding a bifurcated trial did not mandate reversal because the defendant,

“while under cross-examination as a witness on his own behalf, admitted that he

previously had been convicted and served a term in the state prison as alleged. . . . [H]is

testimony constituted an admission in court, under oath, of the truth of the allegations . . .


                                               19
[and] any error resulting in the omission of a finding respecting the allegations in

question was not prejudicial and is not grounds for reversal of the judgment.” (Id. at

pp. 345-346.)

       Given these authorities, we disagree with defendant’s characterization that Carrow

sets forth a longstanding rule that a jury is precluded from considering the testimony of

defendant in the trial of his current offense when determining the truth of prior conviction

allegations. When viewed in the context of that decision, Carrow discusses the

sufficiency of the evidence to support a factual finding. The decision does not otherwise

articulate an exclusionary rule of evidence or rule mandating the giving of a limiting

instruction. In light of the more recent authorities that have directly addressed the

admissibility of a defendant’s testimony in a bifurcated proceeding to determine the truth

of a prior conviction allegation, we find defendant’s attempt to extend the holding in

Carrow unpersuasive.




                                             20
                                 IV. DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                   FIELDS
                                                            J.
We concur:



MILLER
             Acting P. J.



SLOUGH
                       J.




                                       21